640 F. Supp. 2d 64 (2009)
Farhi Saeed Bin MOHAMMED, et al., Petitioners,
v.
Barack H. OBAMA, et al., Respondents.
Civil Action No. 05-1347 (GK).
United States District Court, District of Columbia.
August 10, 2009.
Jerry Cohen, Burns & Levinson, Boston, MA Ahmed Ghappour, Reprieve, London, UK, Shayana Devendra Kadidal, Center for Constitutional Rights, New York, NY, Stewart Eisenberg, Weinberg & Garber P.C., Northampton, MA Zachary Katznelson, for Petitioners.
Andrew I. Warden, Paul Edward Ahern, Scott Michael Marconda, Terry Marcus Henry, Alexander Kenneth Haas, David Hugh White, James J. Schwartz, Jay Apperson, John Hunter Bennett, Joseph Charles Folio, III, Julia A. Berman, Kathryn Celia Mason, Patrick D. Davis, Robert J. Prince, Scott Douglas Levin, U.S. Department of Justice, Federal Programs Branch, August Edward Flentje, U.S. Department of Justice, Washington, DC, for Respondents.


*65 ORDER

GLADYS KESSLER, District Judge.
Upon consideration of the fact that a Pre-trial Conference is scheduled in this case on August 20, 2009, it is hereby
ORDERED, that, in advance of that Conference, by August 17, 2009, at 5:00 p.m., parties shall submit their statements of the main issues in dispute; and it is further
ORDERED, that by August 17, 2009, at 5:00 p.m., parties should file with the Court a numbered list of Joint Exhibits, along with a bound and tabbed copy of those exhibits. They will be referred to as JE # ___. This set of exhibits should include evidence that both parties expect will be referenced at the Merits Hearing.
In addition to this universe of key exhibits, each party shall submit a numbered list of those documents that will or might be referenced at the Hearing, along with a bound and tabbed copy of the documents. The Government's exhibits will be referred to as GE # ___, and Petitioner's as PE # ___. Should parties need to add exhibits after the Pre-Trial Conference, they must be submitted as part of the GE or PE universe, and not as a supplement to the Joint Exhibits.
The parties are on notice that any evidence that has not been identified in the above exhibit books on or before August 17, 2009, may be excluded from consideration by the Court. The two exceptions to the August 17, 2009, deadline shall be 1) documents offered solely for the rebuttal of arguments made at the Merits Hearing that could not reasonably have been anticipated prior to August 17, 2009, and 2) exculpatory information, as to which the Government has a continuing obligation to disclose to Petitioner; and it is further
ORDERED, that Petitioner's counsel shall notify the Court on or before August 17, 2009, as to whether Petitioner wants to listen to the unclassified opening statements at the Merits Hearing, or whether Petitioner will testify at the Hearing; and it is further
ORDERED, that the Government shall file a certification with the Court on or before August 17, 2009, stating that it has completed their review of all reasonably available information and disclosed all exculpatory evidence pursuant to the Case Management Order and subsequent discovery orders; and it is further
ORDERED, that the Government shall file a notice on August 17, 2009, indicating whether the Guantanamo Review Task Force has made any decisions relating to Petitioner; and it is further
ORDERED, that the Merits Hearing shall proceed as follows:
(1) The parties shall begin with unclassified opening statements, with the Government presenting its unclassified opening statement first. The parties shall confer prior to the first day of the Hearing to determine whether there are any disagreements as to what information may be considered unclassified, and to resolve the same. If Petitioner chooses to listen to the unclassified opening statements, Petitioner shall be responsible for translators and the Government shall be responsible for all other logistical arrangements. Following unclassified opening statements, the parties shall present classified opening statements, with the Government presenting its classified opening statement first.
(2) The Court shall require an issue-by-issue evidentiary presentation. Accordingly, the Government shall make a presentation on a contested issue relevant to Petitioners' detention. Petitioner shall then respond to the Government's presentation *66 through a presentation of evidence and argument. Finally, the Government may respond to Petitioner's presentation in rebuttal. The Court expects that counsel for Petitioner and the Government will use electronic presentation devices to present their documentary evidence to the Court. The parties should contact John Cramer, Office of Information Technology, to discuss equipment available to the parties.
(3) The parties shall present classified closing statements. The Government shall present its closing argument first, followed by Petitioner. The Government shall be allowed to make a rebuttal closing argument.